Case: 14-12055   Date Filed: 04/23/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12055
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:13-cr-00221-JA-KRS-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                  versus

DEWARREN ANTOINE LEWIS,
a.k.a. Fella,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 23, 2015)

Before HULL, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 14-12055     Date Filed: 04/23/2015    Page: 2 of 5


      Dewarren Lewis appeals his convictions for armed robbery of a Wells Fargo

bank, 18 U.S.C. § 2113(a), and brandishing a firearm, id. § 924(c)(1)(A)(i), and his

sentence of 420 months of imprisonment for those offenses and for duplicate

crimes at a Regions Bank. Lewis challenges the denial of his motions for

judgments of acquittal of the two crimes at Wells Fargo, and the government

argues that we should review Lewis’s arguments for plain error because he failed

to object to the sufficiency of the evidence on the grounds he now raises on appeal.

Lewis also challenges the substantive reasonableness of his 60-month sentences for

the armed robberies of Wells Fargo and Regions. We affirm.

      The district court did not err, plainly or otherwise, by denying Lewis’s

motions for judgments of acquittal. Lewis argues that there is no independent

evidence to corroborate his admissions that he robbed Wells Fargo and that he used

a firearm. To corroborate Lewis’s confession, the government had to introduce

“substantial independent evidence” that “supports the essential facts admitted

sufficiently to justify a jury inference of their truth.” Opper v. United States, 348
U.S. 84, 93, 75 S. Ct. 158, 164 (1954). The government presented surveillance

images and testimony that substantiated Lewis’s admissions that he robbed Wells

Fargo, 18 U.S.C. § 2113(a), and that he brandished a firearm during that crime of

violence, id. § 924(c)(1). Consistent with Lewis’s description of his attire and

actions, the bank manager and a service representative testified that the robber


                                           2
              Case: 14-12055     Date Filed: 04/23/2015    Page: 3 of 5


wore a sweat suit and a stocking over his face and that he forced the service

representative at gunpoint to open a cash drawer from which the robber took

$10,000. And those employees described the robber as a slightly built African-

American man, which matches Lewis’s physical characteristics. Lewis admitted to

using a “nine” during the robbery, and a bank employee who had been a

marksmanship instructor for the Marine Corps testified that the firearm used by the

robber looked real because he retracted the slide to chamber a bullet, which

exposed an inch of the barrel. Lewis does not deny that he robbed Regions Bank,

and an agent of the Federal Bureau of Investigation testified that the robbery of

Wells Fargo was perpetrated using the same “takeover” modus operandi, an

uncommon method in which a single person takes control of a bank by force.

Ample corroborative evidence supports Lewis’s convictions.

      The district court also did not abuse its discretion when it sentenced Lewis to

concurrent terms of 60 months of imprisonment for the two armed robberies and

ordered that those terms run consecutive to a mandatory minimum sentence of 360

months for his two firearm offenses, see 18 U.S.C. § 924(c)(1)(A)(i), (c)(1)(C)(i).

Lewis argues that, because he was convicted in the Middle District of Florida,

which is described in a 2011 report of the Sentencing Commission as having the

third highest rate of multiple firearm convictions of any district in the United

States, he was disproportionately subject to the mandatory minimum sentences


                                          3
              Case: 14-12055     Date Filed: 04/23/2015   Page: 4 of 5


provided in section 924(c) and should have received a shorter sentence for the

armed robberies. But the district court correctly calculated the advisory guidelines

range and imposed sentences for the robberies that reflected the statutory purposes

of sentencing. See United States v. Cubero, 754 F.3d 888, 900 (11th Cir.), cert.

denied, 135 S. Ct. 764 (2014). And Lewis fails to identify any similarly situated

defendant who received a more lenient sentence.

      Lewis’s sentence of 420 months of imprisonment is substantively

reasonable. The district court found that Lewis was “a dangerous man.” Within

two and a half months, Lewis robbed two banks. During those robberies, he was

violent with bank employees; he chambered ammunition in his gun to coerce at

least one bank employee to comply with his demands; and he instilled such fear in

one victim that her memory of the incident caused her to be “visibly shaken” at

trial. After he robbed Regions Bank, Lewis attempted to evade capture by driving

into an apartment complex, jumping out of his moving vehicle, which eventually

crashed into a gate, and fleeing on foot. The district court reasonably determined

that Lewis’s armed robberies necessitated concurrent sentences of 60 months of

imprisonment. See 18 U.S.C. § 3553(a). We ordinarily expect that a sentence

within the guideline range is reasonable, see United States v. Hunt, 526 F.3d 739,

746 (11th Cir. 2008), and the 60-month sentence imposed for each bank robbery

was well below the low end of Lewis’s advisory guideline range of 120 to 150


                                          4
              Case: 14-12055    Date Filed: 04/23/2015   Page: 5 of 5


months of imprisonment and even further below the statutory maximum sentence

of 25 years, 18 U.S.C. § 2113(d). See United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008). And the district court was required to impose a sentence of

60 months for Lewis’s first firearm offense, see 18 U.S.C. § 924(c)(1)(A)(i), and a

consecutive sentence of 300 months for his second firearm offense, see id.

§ 924(c)(1)(C)(i). Lewis’s sentence is reasonable.

      We AFFIRM Lewis’s convictions and sentence.




                                         5